Motion Denied and Order Filed July 14, 2015




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00461-CV
                                  ____________

                   HSIN-CHI-SU AKA NOBU SU, Appellant

                                           V.

                VANTAGE DRILLING COMPANY, Appellee


                   On Appeal from the 295th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2012-47755

                                     ORDER

      This is an interlocutory appeal of an order granting a temporary injunction
signed on June 11, 2014. Appellant, Hsin-Chi-Su aka Nobu Su, filed his notice of
appeal on June 12, 2014. Briefing in this court was completed on August 15, 2014.
The case was submitted after oral argument on November 19, 2014. On May 28,
2015, Su filed a motion to vacate the injunction and dismiss the appeal. The court
requested a response, which appellee, Vantage Drilling Company, filed on June 11,
2015. Su filed a reply on June 22, 2015.
      The motion concerns post-submission proceedings in the trial court. On
January 16, 2015, Su filed a motion in the trial court to compel arbitration. Vantage
opposed the motion to compel arbitration on two main grounds: (1) Su is not a
party to the agreements containing the arbitration clauses on which he relied, and
(2) Su waived his right to arbitration. On February 6, 2015, the trial court orally
granted Su’s motion to compel. On February 13, 2015, Vantage sent a letter to the
trial court, on which Su relies heavily in his motion in this court as concessions by
Vantage. The letter says, in substance, that in the interest of obtaining a substantive
resolution of its claims, Vantage was withdrawing its objections to arbitration of its
claims against Su relating to a particular contract. On February 20, 2015, the trial
court signed an order granting Su’s motion to compel arbitration.

      In his motion in this court, Su argues that, because the claims at issue in this
appeal are subject to arbitration, only the arbitration panel may issue an injunction
concerning those claims, though he does not appear to suggest the arbitration panel
has exclusive jurisdiction. He asks us to vacate the injunction and dismiss the
appeal. Vantage’s response focuses on Su’s alleged history of forum shopping and
taking inconsistent positions. From the motion, response, and reply in this court, it
is clear the parties disagree as to what occurred in the trial court in connection with
the motion to compel arbitration. They also disagree as to which claims, if any, are
subject to arbitration and whether Su waived his right to arbitration.

      Su’s request to dismiss the appeal comes nine months after briefing was
completed and six months after oral argument. The request is based on a motion
filed in the trial court seven months after the appeal began. The parties dispute the
nature and effect of events that occurred in the trial court while this appeal has
been pending. The court is not in a position to resolve the parties’ disputes
surrounding arbitration, even if it were appropriate to do so at this stage, because

                                          2
the appellate record before us concerns only the temporary injunction order signed
seven months before Su sought to compel arbitration and does not contain
arbitration-related pleadings. The parties’ dispute about the effect, if any, of
arbitration proceedings on the previously granted temporary injunction is best
addressed in the first instance in the trial court.

      Accordingly, Su’s motion to vacate the injunction and dismiss the appeal is
DENIED.

                                  PER CURIAM

Panel consists of Justices Boyce, Jamison, and Donovan.




                                            3